DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-8 are presented for examination.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


2.	Claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-6 of US patent No. US 10757405 in view of Sole et al.(“Unified scans for the significance map and coefficient level coding in high coding efficiency” supplied by Applicant for its parent application 14/354,529) .

Instant Application Claim 1
US 10757405 Claim 1
A method of encoding an image in an advanced motion vector prediction (AMVP) mode, the method comprising:
1.  An apparatus of encoding an image in an advanced motion vector prediction (AMVP) mode, the apparatus comprising:
determining motion information of a current block, and generating a prediction block of the current block using the motion information;
transforming the residual block to generate a transformed block;
quantizing the transformed block using a quantization parameter and a quantization matrix to generate a quantized block;
scanning quantized coefficient components of the quantized block; and entropy-coding the scanned coefficient components of the quantized block; wherein the motion information is encoded by performing the sub-steps of:
constructing an AMVP list using available motion vector candidates of a left motion vector candidate, an above motion vector candidate and a temporal motion vector candidate;
selecting a motion vector predictor among motion vector candidates of the AMVP candidate list;
generating a differential motion vector by subtracting the motion vector predictor from the motion vector; and
encoding a reference picture index, the differential motion vector and an AMVP index specifying the motion vector predictor,
wherein the quantization parameter is determined per a quantization unit, a differential quantization parameter generated using a quantization parameter predictor is converted into bins for indicating the absolute value and a bin for indicting a sign, and bins for indicating the absolute value and a bin for indicting a sign are encoded,
wherein the quantization parameter predictor is generated by averaging two quantization parameters of a left quantization parameter, an above quantization parameter and a previous quantization parameter if two or more quantization parameters are available,
wherein an average of the above and previous quantization parameters is set as the quantization parameter predictor when the left quantization parameter is unavailable, and
   an inter predictor to determine motion information of a current block, and generate a prediction block of the current block using the motion information;  
a transformed block generator to transform a residual block generated using the prediction block to generate a transformed block;  
a quantized block generator to quantize the transformed block using a quantization parameter and a quantization matrix to generate a quantized block;  
a scanner to scan quantized coefficient components 
of the quantized block;  and 
an entropy coder to perform entropy-coding on the scanned quantized coefficient components of the quantized block, 
wherein the motion information is encoded by performing the sub-steps of: 
constructing an AMVP list using available motion vector candidates of a left motion vector candidate, an above motion vector candidate and a temporal motion vector candidate;  
selecting a motion vector predictor among motion vector candidates of the AMVP candidate list;  
generating a differential motion vector by subtracting the motion vector predictor from a motion vector of the current block;  and 
encoding a reference picture index, the differential motion vector and an AMVP index specifying the motion vector predictor, 
wherein the quantization parameter is determined per a quantization unit, a differential quantization parameter generated using a quantization parameter predictor is converted into bins for indicating the absolute value and a bin for indicting a sign, and the bins for indicating the absolute value and the bin for indicting a sign are encoded, 
wherein the quantization parameter predictor is generated by averaging two quantization parameters of a left quantization parameter, an above quantization parameter and a previous quantization parameter if two or more of the left quantization parameter, the above quantization parameter and the previous quantization parameter are available, 
wherein an average of the above and previous quantization parameters is set as the quantization parameter predictor when the left quantization parameter is unavailable, 
wherein when a size of a transform unit is larger than a predetermined size, the quantized block is divided into multiple subsets, the coefficient components of each subset are scanned respectively in a reverse direction according to a diagonal scan, and a scan pattern for scanning the multiple subsets is the same as the scan pattern used for scanning the coefficient components.


3. The method of claim 2, wherein if the current block is adjacent to a lower LCU, a right- below corner block is set as unavailable.
wherein the temporal motion vector candidate is a motion vector of a temporal motion vector candidate block within a temporal motion vector candidate picture, and the temporal motion vector candidate is determined depending on a position of the temporal motion vector candidate block within a largest coding unit (LCU), and 
wherein if the current block is adjacent to a lower LCU, a right-below corner block is set as unavailable.


The conflicting claims in the instant application and US 10757405 are not identical.  However, the instant application’s claims are obvious over Sole et al.(“Unified scans for the significance map and coefficient level coding in high coding efficiency” supplied by Applicant 
US 10757405 does not teach wherein when a size of a transform unit is larger than a predetermined size, the quantized block is divided into multiple subsets, the coefficient components of each subset are scanned respectively in a reverse direction according to a diagonal scan, and a scan pattern for scanning the multiple subsets is the same as the scan pattern used for scanning the coefficient components.
However, in the same field of endeavor Sole et al. discloses the deficient claim limitations, as follows:
wherein when a size of a transform unit is larger than a predetermined size, the quantized block is divided into multiple subsets (i.e. current method in HM2.0 divides the coefficient level scan in subsets, each subset is a 4x4 sub-block. This implies that if the transform coefficient block is larger than 4x4 block, it will divide into multiple 4x4 sub-blocks. )(Section 2.1), the coefficient components of each subset are scanned respectively in a reverse direction according to a diagonal scan, and a scan pattern for scanning the multiple subsets is the same as the scan pattern used for scanning the coefficient components (i.e. The algorithm indicates the position of the last significant coefficient within the sub-block, then the backward scan order can be applied t both significance map of the sub-block and coefficient level of transform units.).(Section 2.2)
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine US 10757405 and Sole to divide transform units 
	The examiner’s position is that US 10757405’s claims in view of Sole reference discloses all the limitations of the above-mentioned claims of the instant application.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

non-transitory computer-readable medium” would resolve this issue.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



1.	Claims 1-2, 4-5 and 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng et al. (US Publication No. 2012/0320969 A1) in view of Sato et al. (“Description of Core Experiment 4: Quantization” ITU-T March, 2011 supplied by Applicant for its parent application 15/256,291) and further in view of Sole et al.(“Unified scans for the significance map and coefficient level coding in high coding efficiency” supplied by Applicant for its parent application 14/354,529) .

       	Regarding claim 1, 
Zheng et al. meets the claim limitations, as follows:
A method of encoding an image in an advanced motion vector prediction (AMVP) mode, the method comprising:
determining motion information of a current block, and generating a prediction block of the current block using the motion information (i.e. Motion compensation unit 44 and motion estimation unit 42 determine the motion vector the current block and generate a prediction block after motion compensation. );(Fig. 1 and 3, para[0077])
transforming the residual block to generate a transformed block (i.e. a transform module 52 may form one or more transform units (TUs) from the residual block.);(Fig. 3, para[0077] and [0101]) 
quantizing the transformed block using a quantization parameter and a quantization matrix to generate a quantized block (i.e. The quantization unit 54 may then quantize the transform coefficients.);(Fig. 3, para[0077] and [0102], [0112])
scanning quantized coefficient components of the quantized block (i.e. The entropy encoding unit 56 may then perform a scan of the quantized transform coefficients in the matrix according to a scanning mode..);(Fig. 3, para[0077] and [0102])
entropy-coding the scanned coefficient components of the quantized block (i.e. the entropy encoding unit 56 may apply entropy coding such as context adaptive variable length coding (CAVLC), context adaptive binary arithmetic coding (CABAC), syntax-based context-adaptive binary arithmetic coding (SBAC), or another entropy coding methodology to the coefficients.);(Fig. 3, para[0077] and [0103])
wherein the motion information is encoded by performing the sub-steps of:
constructing an AMVP list using available motion vector candidates of a left motion vector candidate, an above motion vector candidate and a temporal motion vector candidate (i.e. FIG. 1A is a conceptual drawing illustrating candidate blocks for motion vector prediction according to an adaptive motion vector prediction (AMVP) mod, including the left (L) block 102, the above (A) block 104 and the temporal block (T) 106.);(Fig. 1A)
selecting a motion vector predictor among motion vector candidates of the AMVP candidate list (i.e. In AMVP mode, the encoder considers a set of candidate blocks and selects a block that produces a motion vector difference (i.e., a difference between the motion vector of a respective candidate block and the actual motion vector of the current block) that results in the best rate-distortion.);(Fig. 4B and 10, para[0084])
generating a differential motion vector by subtracting the motion vector predictor from the motion vector(i.e. In AMVP mode, the encoder considers a set of candidate blocks and selects a block that produces a motion vector difference (i.e., a 
encoding a reference picture index, the differential motion vector and an AMVP index specifying the motion vector predictor(i.e. FIG. 4B shows an example of AMVP mode signaling, including the motion vector difference 207, the reference frame 208, Candidate block index 206.);(Fig. 4B, para[0084]-[0087])
wherein the quantization parameter is determined per a quantization unit,(i.e. a quantization parameter QP calculated by the video encoder 20 for the CU to determine a degree of quantization.),(Fig. 3, para[0112])
Zheng et al. does not explicitly disclose the following claim limitations:
a differential quantization parameter generated using a quantization parameter predictor is converted into bins for indicating the absolute value and a bin for indicting a sign, and bins for indicating the absolute value and a bin for indicting a sign are encoded;
wherein the quantization parameter predictor is generated by averaging two quantization parameters of a left quantization parameter, an above quantization parameter and a previous quantization parameter if two or more quantization parameters are available,
wherein an average of the above and previous quantization parameters is set as the quantization parameter predictor when the left quantization parameter is unavailable, and
wherein when a size of a transform unit is larger than a predetermined size, the quantized block is divided into multiple subsets, the coefficient components of each subset are scanned respectively in a reverse direction according to a diagonal scan, and a scan pattern for scanning the multiple subsets is the same as the scan pattern used for scanning the coefficient components.
However, in the same field of endeavor Sato et al. discloses the deficient claim limitations, as follows:
wherein the quantization parameter is determined per a quantization unit, a differential quantization parameter generated using a quantization parameter predictor is converted into bins for indicating the absolute value and a bin for indicting a sign, and bins for indicating the absolute value and a bin for indicting a sign are encoded (i.e. Delta QP prediction from QP of spatially neighboring CUs and temporally neighboring CUs );(section 3.2.3 and 3.2.4)
wherein the quantization parameter predictor is generated by averaging two quantization parameters of a left quantization parameter, an above quantization parameter and a previous quantization parameter if two or more quantization parameters are available (i.e. if (left and Above), predQP = (left +Above)/2. );(section 3.2.3)
wherein an average of the above and previous quantization parameters is set as the quantization parameter predictor when the left quantization parameter is unavailable (i.e. if (Above and Aboveleft), predQP = (Above + Aboveleft)/2. Or if (above), predQP = Above. For intra CU, QP of either top or left neighboring CU indicated by direction of intra prediction is employed ad predictor. For inter CU, QP of temporally neighboring CU indicated by motion vector is employed as predictor.) ;(section 3.2.3 and 3.2.4)
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings of Zheng with Sota to derive prediction QP according the availability of prediction parameters from spatially neighboring CUs, the motivation being to improve the encoding performance.
Zheng et al. and Sota do not explicitly disclose the following claim limitations:
wherein when a size of a transform unit is larger than a predetermined size, the quantized block is divided into multiple subsets, the coefficient components of each subset are scanned respectively in a reverse direction according to a diagonal scan, and a scan pattern for scanning the multiple subsets is the same as the scan pattern used for scanning the coefficient components.
However, in the same field of endeavor Sole et al. discloses the deficient claim limitations, as follows:
wherein when a size of a transform unit is larger than a predetermined size, the quantized block is divided into multiple subsets (i.e. current method in HM2.0 divides the coefficient level scan in subsets, each subset is a 4x4 sub-block. This implies that if the transform coefficient block is larger than 4x4 block, it will divide into multiple 4x4 sub-blocks. )(Section 2.1), the coefficient components of each subset are scanned respectively in a reverse direction according to a diagonal scan, and a scan pattern for scanning the multiple subsets is the same as the scan pattern used for scanning the coefficient components (i.e. The algorithm indicates the position of the last significant coefficient within the sub-block, then the backward scan order can be applied t both significance map of the sub-block and coefficient level of transform units.).(Section 2.2)
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings of Zheng and Sota with Sole to divide transform units into subsets and unified inverse scan for both significance map of the sub-block and coefficient level of transform units, the motivation being to unify scan processes for high efficiency and low-delay configurations (Sole’s Abstract).

Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Zheng et al. meets the claim limitations, as follows:
The method of claim 1, wherein the temporal motion vector candidate is a motion vector of a temporal motion vector candidate block within a temporal motion vector candidate picture, and the temporal motion vector candidate is determined depending on a position of the temporal motion vector candidate block within a largest coding unit (LCU) (i.e. the temporal block T from the co-located block in another reference frame may be referred to as temporal MVP candidate.).(Fig. 1B, para[0047])

Regarding claim 4, the rejection of claim 2 is incorporated herein. 
Zheng et al. meets the claim limitations, as follows:
The method of claim 2, wherein the motion vector candidate is determined based on a position of the motion vector candidate block within a motion vector storing unit (i.e. Candidate block index).(Fig. 4)

Regarding claim 5, the rejection of claim 1 is incorporated herein. 
Zheng et al. meets the claim limitations, as follows:
The method of claim 1, wherein the left motion vector candidate is a motion vector of a left block or a bottom-left block and the above motion vector candidate is a motion vector of an above block, an above-right block or an above-left block (i.e. Fig. 1A show AMVP mode uses six candidate blocks: the below left (BL) block 101, the left (L) block 102, the right above (RA) block 103, the above (A) block 104, the left above (LA) block 105, and the temporal block (T) 106.).(Fig. 1A)

Regarding claims 7 and 8, all claimed limitations are set forth and rejected as per discussion for claim 1, since the decoding process is a reverse process of encoding process.


Allowable Subject Matter
1.	Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on (571)272-7455455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/KATE H LUO/            Primary Examiner, Art Unit 2488